SWEENEY, District Justice..
The defendant has questioned the plaintiff’s claim for a jury trial. As the action was originally brought, it contained a prayer for injunctive relief. The plaintiff has now waived this claim stating that there is no further need for it. The only other issues remaining are the questions of infringement of the copyright and damages. These are properly determinable by a jury. See Hutchinson Amusement Co. v. Vitaphone Corporation, 1 Cir., 93 F.2d 176, and Atlantic Monthly Co. v. Post Publishing Co., D.C., 27 F.2d 556.
I therefore rule that the plaintiff’s right to a jury trial is established. A formal waiver of the claim for injunctive relief is to be filed by the plaintiff.